Dismissed and Opinion filed July 24, 2003








Dismissed and Opinion filed July 24, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00739-CR
____________
 
REGINA VENEE BERRY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 184th District Court
Harris County, Texas
Trial
Court Cause No. 869,822
 

 
M
E M O R A N D U M   O P I N I O N
After a guilty plea to the felony offense of insurance fraud,
appellant was placed on five years deferred adjudication probation on August
27, 2001.  On March 7, 2003, the trial
court signed an order amending the terms of appellant=s community supervision.  Appellant=s notice of appeal was not filed
until June 12, 2003.




A defendant=s notice of appeal must be filed within thirty days after the
trial court enters an appealable order.  See Tex.
R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998).  If an appeal is not timely
perfected, a court of appeals does not obtain jurisdiction to address the
merits of the appeal.  Under those
circumstances it can take no action other than to dismiss the appeal.  Id.
Appellant=s notice of appeal was filed more than thirty days after
either of the orders entered by the trial court.  Therefore, we are without jurisdiction to
consider this appeal.  Accordingly, the
appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed July 24, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R.
App. P. 47.2(b).